Darrell Hickman, Justice. This appeal is affirmed under Rule 9(e)(2) of the Rules of the Supreme Court of Arkansas because appellant failed to abstract any of the record in violation of Rule 9(d). Rule 9 requires the abstract of the record to be a condensation of the pleadings, proceedings, facts and documents in the record. The appellant totally failed to comply with the rule. In numerous recent cases we have found it necessary to affirm for noncompliance with Rule 9(d): Dyke Industries v. Johnson Const. Co., et al, 261 Ark. 790, 551 S.W. 2d 217 (1977); Manes v. M.O.V.E., Inc., et al, 261 Ark. 793, 552 S.W. 2d 211 (1977) ; Dairyland Insurance Co. v. Carter, 261 Ark. 795, 551 S.W. 2d 211 (1977); Bank of Ozark v. Isaacs, 263 Ark. 113, 563 S.W. 2d 707 (1978); Weston v. Ponder, 263 Ark. 370, 565 S.W. 2d 31 (1978); Merritt v. Merritt, 263 Ark. 432, 565 S.W. 2d 603 (1978); Smith v. Smith, 263 Ark. 578, 567 S.W. 2d 88 (1978). Affirmed. We agree. Harris, C.J., and Fogleman and Holt, JJ.